Citation Nr: 1015028	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
strain, to include as secondary to service-connected shin 
splints.

2.  Entitlement to service connection for a left knee strain, 
to include as secondary to service-connected shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from November 
1985 to March 1990.  She also served on a period of active 
duty for training (ADT) from August 1984 to November 1984.    

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for right and left knee strains, to include as 
secondary to service-connected shin splints.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in November 2008; a transcript 
of that hearing is of record.

In February 2009 the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  During the pendency 
of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with an additional VA joints examination 
and opinion.

In February 2009 the Board remanded the claim to provide the 
Veteran with a VA joints examination and medical opinion 
because the August 2003 VA examiner did not address whether 
the Veteran's service-connected shin splints aggravated her 
bilateral knee disorder.  The examiner was instructed to 
opine whether the Veteran's right and left knee disabilities 
were either (a) directly related to service, or (2) were 
caused or aggravated by service-connected shin splints.  
Sustainable reasons and bases were to be included with the 
opinions.  Unfortunately, the medical opinion provided by the 
May 2009 VA examiner (who was also the 2003 examiner) was 
inadequate because the examiner's opinion that the Veteran's 
bilateral knee disability was not caused or aggravated by her 
service-connected shin splints was not supported by any 
medical rationale.  Therefore, the claim must be remanded to 
the AMC/RO to provide the Veteran with another VA joints 
examination and opinion.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In addition, the Veteran testified in November 2008 that she 
was receiving treatment for her bilateral knee disability 
from a private physician, Dr. Owens, and from a private 
chiropractor in Sturbridge.  The AMC/RO should request those 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
a corrective VCAA notice that provides an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran must be 
given an adequate opportunity to respond.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated her for her bilateral knee 
disability.  Of particular interest are 
private treatment records from Dr. Owens, 
private chiropractic treatment records 
from the Sturbridge practice, and VA 
treatment records from August 2009 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA joints examination by a 
physician to determine the current nature 
and etiology of her claimed bilateral 
knee disability.  The Veteran's entire 
claims file must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
Examination, revised on April 20, 2009.  
The examination must respond to the 
instructions contained therein.

Following a review of the claims folder 
and an examination of the Veteran, the 
physician is to state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's claimed right and left knee 
disabilities are either (a) directly 
related to events or injuries in military 
service, or (b) are caused or aggravated 
by her service-connected shin splints.  
Sustainable reasons and bases (an 
articulated medical rationale) must be 
included with the opinions, including a 
discussion of any alternative etiology of 
any bilateral knee disability.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


